COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Mary Lynn Kantara Gerke v. Jamil James Kantara

Appellate case number:        01-14-00082-CV

Trial court case number:      2011-46281

Trial court:                  311th District Court of Harris County

        Appellant, Mary Lynn Kantara Gerke, has filed a “Motion to Abate Appeal and Remand
to Trial Court for Entry of Findings of Fact and Conclusions of Law Regarding Attorney’s Fees”
and an “Unopposed Amended Motion to Abate Appeal and Remand to Trial Court for Entry of
Findings of Fact and Conclusions of Law Regarding Attorney’s Fees.” We grant appellant’s
amended motion to abate and dismiss as moot appellant’s motion to abate.
        By her motion to abate, appellant requested that we abate the appeal to allow “the trial
court to enter findings of fact and conclusions of law in support of the trial court’s award of
attorney’s fees.” In her amended motion to abate, appellant states that the trial court signed the
proposed findings of fact and conclusions of law on March 27, 2014. Appellant now requests
that the Court “abate the appeal and remand to the trial court for a hearing on appellant’s motion
to extend the post-judgment deadlines and for consideration of appellant’s request for additional
findings of fact and conclusions of law.” We grant appellant’s amended motion to abate the
appeal.
       Accordingly, this appeal is abated and remanded to the trial court to immediately hold a
hearing on appellant’s motion to extend post-judgment deadlines, or any other appropriate
motion, and for consideration of appellant’s request for additional findings of fact and
conclusions of law.
       The trial court clerk is ordered to file a supplemental clerk’s record containing any orders
on appellant’s motion to extend post-judgment deadlines or any other appropriate motion, and
any additional findings of fact and conclusions of law within 45 days of the date of this order.
       Appellant’s motion to abate appeal, filed on March 10, 2014, is dismissed as moot.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket without further order of the
Court when the supplemental clerk’s record is filed with this Court.
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually    Acting for the Court

Date: September 16, 2014